Exhibit 10.41

 

EMPLOYMENT AGREEMENT

 

This agreement (the “Agreement”) between TIER TECHNOLOGIES INC., a California
corporation (the “Company”) and Mr. Jeff McCandless (the “Employee”), is entered
into as of July 2, 2003 (the “Effective Date”).  Those capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings given to
such terms in the Agreement

 

AGREEMENT

 

In consideration of the mutual benefits derived from this Agreement and of the
agreements, covenants and provisions hereof, the parties hereto agree as
follows:

 

A.                                    AT-WILL EMPLOYMENT.  The Company employs
Employee as of July 2, 2003 in the capacity of Senior Vice President and Chief
Financial Officer, reporting to Mr. James L. Bildner, Chairman and Chief
Executive Officer or his designee.  Employee will be based at Company’s offices
in Walnut Creek, California.  Employee agrees to undertake such business travel
as is customary to such position, and as shall from time to time be requested of
him by the Company. The parties agree that employment at the Company is at will
and may be terminated by either the Company or Employee at any time with or
without cause and with or without notice.  Employee acknowledges that Employee
has no right to be employed for a specific term and no right to insist on
specific grounds for termination.  Employee acknowledges and agrees that the at
will nature of this Agreement extends to all employment decisions and that any
change in the terms and conditions of employment, including without limitation
work assignments, production standards, job responsibilities, compensation and
promotions, shall be at the Company’s sole discretion.

 

1.                                      COMPENSATION AND BENEFITS

 

1.1                               Base Salary.  In consideration of and as
compensation for the services to be performed by the Employee hereunder, the
Company shall pay the Employee a base salary (the “Base Salary”) of not less
than $240,000 per year, payable semi-monthly in arrears in accordance with the
Company’s regular payroll practices.  Following completion of six (6)
consecutive months of employment, Employee’s base salary shall be increased to
$250,000 per annum. In addition, Employee will be entitled to compensation
review on an annual basis consistent with the Effective Date of this Agreement,
and any mutually adjusted compensation change will be based upon individual and
Company performance and applicable Tier policy.

 

1.2                               Bonus.  At the Company’s sole discretion,
Employee may be eligible to participate in Company’s Executive Incentive
Compensation Plan commencing as and from the fiscal year October 1, 2003, for
additional discretionary incentive compensation of up to 50% of base salary or
subject to a higher maximum based upon the then in effect approved incentive
compensation program. Incentive compensation will be defined by Tier’s Executive
Compensation Plan (Exhibit A) as determined by the Compensation Committee of
Tier’s Board of Directors and may be payable in cash and/or stock options as
determined annually by the Compensation Committee.

 

1.3                               Options.  In addition, subject to approval by
the Compensation Committee of the Tier Board of Directors, the Employee will be
granted stock options for 75,000 shares, which are subject to the provisions of
the Tier Equity Incentive Plan.  Options are typically granted during the first
week of the calendar quarter following the Effective Date of your employment and
are priced by the Board of Directors according to the market price at the time
of grant.  Options vest over five years with 20% of the total grant vesting
after completion of each 12-month period from the original date of grant. 
Option grant

 

Initials:

 

 

 

 

 

Company

 

Employee

 

1

--------------------------------------------------------------------------------


 

and related documents are sent to each new employee within 30 days following the
date of the grant.  In the event of a merger, consolidation or other
reorganization of the Company (collectively a “Merger”) in which the Company is
not the surviving entity (other than a Merger involving a majority-owned
subsidiary of the Company) at the election of the Board of Directors either: (i)
this option shall become fully vested and exercisable into shares of the
surviving corporation, subject to the applicable Merger ratio, without any
change in the total purchase price; or (ii) the Optionee shall receive a cash
distribution equal to the difference between the exercise price of the option
and the fair market value of the Common Stock on the effective date of Merger. 
Similarly if, in a single transaction or series of related transactions with a
record date subsequent to the date of the Agreement, there is (i) a transfer of
more than fifty percent (50%) of the voting power of the Company’s then
outstanding Common Stock, or (ii) the issuance of new shares of the Company’s
Common Stock possessing equal or greater voting power than the Company’s
outstanding Common Stock prior to the issuance, this option shall become fully
vested and exercisable.

 

In addition, subject to the approval of Tier’s Compensation Committee, Employee
shall be eligible to receive an additional stock option grant of 25,000 shares
to be granted in the first week of the quarter following one year of consecutive
employment with Company as defined by the Effective Date of this Agreement.
Options vest over five years with 20% of the total grant vesting after
completion of each 12-month period from the original date of grant.  Option
grant and related documents are sent to each new employee within 30 days
following the date of the grant.    In the event of a merger, consolidation or
other reorganization of the Company (collectively a “Merger”) in which the
Company is not the surviving entity (other than a Merger involving a
majority-owned subsidiary of the Company) at the election of the Board of
Directors either: (i) this option shall become fully vested and exercisable into
shares of the surviving corporation, subject to the applicable Merger ratio,
without any change in the total purchase price; or (ii) the Optionee shall
receive a cash distribution equal to the difference between the exercise price
of the option and the fair market value of the Common Stock on the effective
date of Merger.  Similarly if, in a single transaction or series of related
transactions with a record date subsequent to the date of the Agreement, there
is (i) a transfer of more than fifty percent (50%) of the voting power of the
Company’s then outstanding Common Stock, or (ii) the issuance of new shares of
the Company’s Common Stock possessing equal or greater voting power than the
Company’s outstanding Common Stock prior to the issuance, this option shall
become fully vested and exercisable.  .

 

1.4                               Participation in Benefit Plans.  The Employee
shall be entitled to participate in any pension plans, profit-sharing plans and
group insurance, medical, hospitalization, disability and other benefit plans
maintained by the Company from time to time, as such are generally applicable to
employees of the Company and to the extent Employee is eligible under the
general provisions thereof.

 

1.5                               Reimbursement of Expenses.  The Company shall
reimburse the Employee for all business expenses, including, without limitation,
travel, entertainment and similar expenses, incurred by the Employee on behalf
of the Company if such expenses are ordinary and necessary business expenses
incurred on behalf of the Company pursuant to standard expense reimbursement
policy.  The Employee shall provide the Company with such itemized accounts,
receipts or documentation for such expenses as are required under the Company’s
policy regarding the reimbursement of such expenses.

 

In addition, the Employee will be entitled to either the reimbursement of
parking expenses at the Walnut Creek office location or provided with Company
paid parking facilities, as appropriate.

 

1.6                               Vacation and Personal Leave.  The Employee
shall be entitled to three (3) weeks of vacation per annum, pro-rated in the
year of hire and terminated and accrued on a semi-monthly basis. The Employee
shall also be entitled to other paid personal leave in accordance with The
Company’s

 

2

--------------------------------------------------------------------------------


 

policy.  Company is aware and agrees to Employee’s vacation request from
August 4-8, 2003, such time to be recorded against annual vacation allowances
and accrued benefits at that time.

 

1.7                               Relocation Allowance.  The Employee shall be
reimbursed for reasonable and customary expenses associated with Employee’s
relocation to Walnut Creek, California in an amount not to exceed $15,000
(fifteen thousand dollars). Reimbursement of incurred relocation expenses will
be made in accordance with Tier’s standard relocation practices and procedures,
and the submission of original documentation in evidence of relocation expenses
claimed. Employee may request at the discretion of Tier’s Chairman and Chief
Executive Officer reimbursement of relocation expenses incurred in excess of
$15,000, and approval for additional expenses will not be unreasonably withheld,
provided that such expenses are reasonable and customary and directly relate to
the relocation process.

 

2.                                      TERMINATION

 

2.1                               Termination.

 

(a)                                  Termination for Cause.  The Company may
terminate Employee’s employment under this Agreement, in its sole discretion,
“for cause.”  Grounds for the Company to terminate this Agreement “for cause”
shall be limited to the occurrence of any of the following events:

 

(i)                                    the Employee’s commission of any act
which detrimentally affects the Company, including, without limitation, an act
of dishonesty, fraud, willful disobedience, gross misconduct ,breach of duty,
intentional destruction or theft of Tier property, material violation of Tier
policies or falsification of Tier documents;

 

(ii)                                the Employee’s commission of any act in
contravention of Employee’s undertakings contained in Section 3 hereof; or

 

(iii)                            the Employee’s conviction of a felony or a
misdemeanor involving dishonesty or moral turpitude.

 

(b)                                  Termination Without Cause.  The Company may
terminate Employee’s employment under this Agreement without cause or notice at
any time.

 

(c)                                  Notice of Termination.  Any purported
termination of employment by the Company or by the Employee shall be
communicated by written notice of termination to the other party hereto in
accordance with Section 4.1 hereof.  Any notice of termination of employment
given hereunder shall effect termination as of the date specified in such
notice, or, in the event no such date is specified, on the last day of the month
in which such notice is delivered or deemed delivered as provided in Section 4.1
hereof.

 

(d)                                  Effect of Termination.

 

(i)                                    Upon the termination of the Employee’s
employment as a result of Employee’s disability, the Employee shall be entitled
to receive for an additional thirty (30) days after the date of such
termination, Employee’s Base Salary in effect at the time of termination and any
and all benefits to which Employee is entitled on the date of such termination
under the Company’s pension, life, disability, accident and health and other
benefit plans in accordance with the provisions of such plans.

 

3

--------------------------------------------------------------------------------


 

(ii)                                Upon termination of the Employee’s
employment as a result of Employee’s death, the Employee’s heirs, devisees,
executors or other legal representatives shall receive for an additional thirty
(30) days from the date of death, Employee’s Base Salary in effect at the time
of death.

 

(iii)                            If the Employee’s employment hereunder shall be
terminated by the Company without cause, or if the Employee terminates his
employment, then, and only then, shall the Employee shall be entitled to the
Employee’s Base Salary and accrued and unused vacation earned through the date
of termination, subject to standard deductions and withholdings, and upon the
Employee’s furnishing to the Company an executed waiver and release of claims,
in the form of which is attached hereto as Exhibit B, the Employee shall also be
entitled to continuation of the Employee’s Base Salary in effect at the time of
termination for a period of nine (9) months (the “Severance Period”), subject to
Company standard payroll schedule, deductions and withholdings.   In addition,
Employee will be entitled to continue group and elective benefits in which
Employee participated on the date of such termination under the Company’s
benefit programs, including life, disability and accident, in accordance with
the provisions of such plans and applicable legislation.

 

(iv)                               If the Employee’s employment hereunder shall
be terminated by the Company for cause or by the Employee by resignation, the
Company shall have no further obligation to the Employee under this Agreement
other than accrued Base Salary and other accrued benefits required by law,
prorated to the date of termination.

 

3.                                      NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY

 

3.1                               Non-Competition.  For the period of one year
(1) from the date of termination of Employee’s employment, the Employee shall
not, directly or indirectly:

 

(a)                                  carry on or engage in with any Person
engaged in, in any territory in which the Continuing Business is carried on
during Employee’s employment, any activity that is in competition with the
Continuing Business; or

 

(b)                                  do or say anything which is harmful to the
reputation of the Continuing Business or which may lead any person to cease to
deal with the Continuing Business on substantially equivalent terms to those
previously offered or at all; or

 

(c)                                  seek to contract with or engage any person
who has been contracted with or engaged to manufacture, assemble, supply or
deliver products, goods, materials or services which will be competitive with
the Continuing Business.

 

3.2                               Non-solicitation.  For the period of one (1)
year from the date of termination of Employee’s employment, the Employee shall
not, directly or indirectly:

 

(a)                                  employ or solicit for employment any person
whom Employee knows to be an employee of the Company or any subsidiary of the
Company or induce or attempt to induce any such person to terminate his or her
employment with the Company or such subsidiary; or

 

(b)                                  seek in competition with the Company to
procure orders from or do business with or procure directly or indirectly any
other person to procure orders from or do business with any person who has been
a customer of the Company at any time.

 

4

--------------------------------------------------------------------------------


 

3.3                               Confidential Information.

 

(a)                                  The Employee acknowledges that the
Confidential Information (as hereinafter defined) of the Company is valuable,
special and unique to the Continuing Business, and that such Continuing Business
depends on such Confidential Information; and that the Company wishes to protect
such Confidential Information by keeping it confidential for the use and benefit
of the Company.  Based on the foregoing, the Employee undertakes:

 

(i)                                    to keep any and all Confidential
Information in trust for the use and benefit of the Company;

 

(ii)                                except as required by the Employee’s duties
hereunder or as may be authorized in writing by the Company, not at any time
during and for a period of one (1) year after termination of Employee’s
employment with the Company, to disclose or use, directly or indirectly, any
Confidential Information of the Company;

 

(iii)                            to take all reasonable steps necessary, or
reasonably requested by the Company, to ensure that all Confidential Information
of the Company is kept confidential for the use and benefit of the Company; and

 

(iv)                               upon termination of Employee’s employment
with the Company or at any other time the Company may in writing so request, to
promptly deliver to the Company all materials constituting Confidential
Information (including all copies thereof) that are in Employee’s possession or
under Employee’s control.  Further, the Employee undertakes that, if requested
by the Company, Employee shall return any Confidential Information pursuant to
this subsection and shall not make or retain any copy of or extract from such
materials.

 

(b)                                  For purposes of this Section, “Confidential
Information” means any and all information developed by or for the Company of
which the Employee gained knowledge by reason of Employee’s employment with the
Company under this Agreement that is not generally known in the industry in
which the Company is or may become engaged.  Confidential Information includes,
but is not limited to, any and all information developed by or for the Company
or customers of the Company, concerning plans, marketing and sales methods,
materials, processes, business forms, procedures, devices used by the Company or
contractors or customers with which the Company has dealt, plans for development
of new products, services and expansion into new areas or markets, internal
operations and any trade secrets and proprietary information of any type owned
by the Company together with all written, graphic and other materials relating
to all or any part of the same.

 

(c)                                  Employee agrees that as a condition of
employment Employee will execute and abide by the Company’s Nondisclosure and
Proprietary/Confidential Information Agreement (the “Confidentiality
Agreement”), attached hereto as Exhibit C. To the extent the Confidentiality
Agreement conflicts with or is inconsistent with this Agreement, this Agreement
shall control.

 

3.4                               Remedies.

 

(a)                                  Injunctive Relief.  Employee acknowledges
and agrees that the covenants and obligations contained in Sections 3.1, 3.2 and
3.3 hereof relate to special, unique and extraordinary matters and that a
violation of any of the terms of said Sections will cause the Company
irreparable injury for which adequate remedy at law is not available. 
Therefore, Employee agrees that the Company shall

 

5

--------------------------------------------------------------------------------


 

be entitled to an injunction, restraining order, or other equitable relief from
any court of competent jurisdiction, restraining the Employee from committing
any violation of such covenants and obligations.

 

(b)                                  Remedies Cumulative.  The Company’s rights
and remedies in respect of this Section are cumulative and are in addition to
any other rights and remedies the Company may have at law or in equity.

 

4.                                      MISCELLANEOUS

 

4.1                               Notices.  Any written notice, required or
permitted under this Agreement, shall be deemed sufficiently given if either
hand delivered or by fax (with written confirmation of receipt) or nationally
recognized overnight courier.  Written notices must be delivered to the
receiving party at its address or facsimile number on the signature page of this
Agreement.  The parties may change the address or facsimile number at which
written notices are to be received in accordance with this Section.

 

4.2                               Prevailing Party.  If any litigation is
commenced between the parties hereto concerning this Agreement or their
respective rights, duties and obligations hereunder, the party prevailing in
that litigation shall be entitled to reasonable attorney’s fees, to be fixed by
the court as part of the costs of the litigation or established in a separate
action brought to recover those fees, in addition to any other relief that may
be granted.

 

4.3                               Assignment. The Employee may not assign,
transfer or delegate his rights or obligations hereunder, and any attempt to do
so shall be void.  This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and assigns.

 

4.4                               Entire Agreement.  This Agreement contains the
entire agreement of the parties hereto with respect to the subject matter
hereof, and all other prior agreements, written or oral, are hereby merged
herein and are of no further force or effect.  This Agreement may be modified or
amended only by a written agreement that is signed by the Company and the
Employee.  No waiver of any section or provision of this Agreement shall be
valid unless such waiver is in writing and signed by the party against whom
enforcement of the waiver is sought.  The waiver by the Company of any
section or provision of this Agreement shall not apply to any subsequent breach
of this Agreement.  Captions to the various Sections of this Agreement are for
the convenience of the parties only and shall not affect the meaning or
interpretation of this agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but together they shall
constitute one and the same instrument.

 

4.5                               Severability.  The provisions of this
Agreement shall be deemed severable, and if any part of any provision is held
illegal, void or invalid under applicable law, such provision may be changed to
the extent reasonably necessary to make the provision, as so changed, legal
valid and binding.  If any provision of this Agreement is held illegal, void or
invalid in its entirety, the remaining provisions of this Agreement shall not in
any way be affected or impaired but shall remain binding in accordance with
their terms.

 

4.6                               Continuing Obligations.  The provisions
contained in Sections 2.1(d), 3, 4.2, 4.6 and 4.7 of this Agreement shall
continue and survive the termination of this Agreement.

 

6

--------------------------------------------------------------------------------


 

4.7                               Applicable Law.  This Agreement and the rights
and obligations of the Company and the Employee hereunder shall be governed by
and construed and enforced under the laws of the State of California, without
reference to any principles of conflict of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

TIER TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ James R. Weaver

 

 

 

 

 

Print Name:

 James R. Weaver

 

 

Title:

 President & CEO

 

 

 

 

 

 

 

 

/s/ Jeffrey A. McCandless

 

[EMPLOYEE]

 

 

 

 

Address:

 

Facsimile:

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

TIER TECHNOLOGIES, INC.

INCENTIVE COMPENSATION PLAN

 

ADOPTED JANUARY 22, 2001

EFFECTIVE OCTOBER 1, 2000

 

1.                                      Purpose.  The Tier Technologies, Inc.
Incentive Compensation Plan (the “Plan”) is intended to provide incentive
compensation opportunities for key Employees to receive Awards in the form of
cash, fully vested stock options to purchase shares of the Company’s common
stock, other stock grants, or any combination of these, based on (i) the
performance of the Company and/or one or more of its Affiliates and (ii) the
individual Participant’s performance as quantified in the Performance Objectives
and Performance Levels as described herein.

 

2.                                      Definitions.

 

(a)                                  “Affiliate” shall mean any member of an
affiliated group of corporations with the Company under Code Section 1504.

 

(b)                                  “Award” shall mean the incentive amount
earned under the Plan by a Participant which shall be payable in the form of
cash, fully vested stock options to purchase shares of common stock of the
Company, other stock grants, or any combination of these.

 

(c)                                  “Base Salary” shall mean the actual base
earnings of a Participant for the Plan Year exclusive of any bonus payments
under this Plan or any other prior or present commitment, including contractual
arrangements, any salary advance, any allowance or reimbursement, and the value
of any basic or supplemental employee benefits or perquisites.  Base Salary
refers only to amounts earned while a Participant during the Plan Year.

 

(d)                                  “Board” shall mean the Board of Directors
of the Company.

 

(e)                                  “Cause” means, with respect to a particular
Participant:  (i) fraud, misappropriation, embezzlement or other act of
misconduct against the Company or an Affiliate; (ii) conviction of any felony
which has a material adverse effect on the Company or an Affiliate; (iii)

 

8

--------------------------------------------------------------------------------


 

violation of any rules or regulations of any governmental or regulatory body
which has a material adverse effect on the Company or an Affiliate; (iv) any
breach of the Participant’s duty not to engage in any transaction that
represents, directly or indirectly, self-dealing with the Company or any of its
Affiliates, which has not been approved by the Company or an Affiliate; (v) a
breach of any material term of the Participant’s employment obligations to the
Company or an Affiliate and/or unsatisfactory job performance where such breach
and/or unsatisfactory performance is not cured within fifteen days of receipt of
written notice of such deficiencies (unless such deficiencies are caused by the
Participant’s Permanent Disability); (vi) violation of state or federal law in
connection with the Eligible Employee’s performance of his/her job which has a
material adverse effect on the Company or an Affiliate; or (vii) a leave of
absence exceeding the period allowed by contract, policy or applicable law. 
Notwithstanding the foregoing, a Participant’s Termination due to death or
Permanent Disability shall not be considered termination for Cause.

 

(f)                                    “CEO” shall mean the Chief Executive
Officer of the Company.

 

(g)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(h)                                 “Committee” shall mean the Compensation
Committee of the Board.  The Committee shall consist solely of outside
directors, as defined in Section 162(m) of the Code.

 

(i)                                    “Company” shall mean Tier Technologies,
Inc., a California corporation.

 

(j)                                    “Covered Employees” shall mean the CEO
and the four (4) highest compensated officers, as defined in Section 162(m) of
the Code, of TIER.

 

(k)                                “Employee” shall mean an employee of the
Company or an Affiliate.

 

(l)                                    “Fiscal Year” shall mean the twelve (12)
consecutive months beginning October 1 and ending September 30.

 

(m)                              “Maximum Award Percentage” shall mean the
maximum percentage of a Participant’s Base Salary (as in effect on the first day
of the Plan Year) as established by the Committee for each Plan Year that a
Participant may receive pursuant to the Plan provided that all Performance
Objectives are met at the Maximum Performance Level (as described herein) for
such Plan Year.

 

(n)                                 “Participant” shall mean an Employee
designated by either the CEO or Committee as eligible to receive an Award under
this Plan for any Plan Year if the applicable Performance Objectives are met at
any of the applicable Performance Levels specified for such Plan Year.

 

(o)                                  “Performance Levels” shall mean a
Participant’s achievement of a Performance Objective at one of the following
levels necessary for an Award:  (1) Threshold, (2) Target, or (3) Maximum, the
specifics of each shall be established by the Committee for each Plan Year.

 

(p)                                  “Performance Objectives” shall mean the
pre-established goals established by the Committee for each Plan Year upon which
a Participant’s performance will be assessed for each Plan Year.

 

(q)                                  “Permanent Disability” shall mean the
permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code.

 

9

--------------------------------------------------------------------------------


 

(r)                                  “Plan” shall mean this Tier Technologies,
Inc. Incentive Compensation Plan, as amended from time to time.

 

(s)                                  “Plan Year” shall mean the twelve (12)
consecutive months beginning October 1 and ending September 30 over which
performance is measured under this Plan.

 

(t)                                    “Pro Forma EPS” or “EPS” shall mean the
diluted net income per share of the Company’s common stock as determined on a
pro forma basis consistent with past practice as of Year-end for each Plan Year.

 

(u)                                 “Retirement” shall mean the Participant’s
voluntary Termination (as defined herein) for reasons other than Cause (as
defined herein) if such Participant satisfies both of the following as of the
date of Termination:  (i) the Participant has five (5) or more years of service
as an Employee and (ii) the sum of the Participant’s age and years of service as
an Employee is equal to or greater than sixty (60) years.

 

(v)                                   “Revenue” shall mean the consolidated
revenues of the Company for the Plan Year excluding any revenues realized as a
result of contracts assumed by the Company or an Affiliate as a result of
acquisitions consummated by the Company or an Affiliate during the Plan Year.

 

(w)                                “Share Price” shall mean average daily
closing price of the Company’s common stock on the Nasdaq National Market, or
other principal trading market of such common stock for the Plan Year.

 

(x)                                  “Termination” shall mean the Participant’s
ceasing his or her service with the Company or any of its Affiliates for any
reason whatsoever.

 

(y)                                  “TIER” shall mean the Company and all of
its Affiliates.

 

(z)                                  “Year-end” shall mean the end of the
Company’s Fiscal Year.

 

3.                                      Participation and Awards under the Plan.

 

(a)                                  Participation.  Plan participation is
extended to selected key Employees who, in the sole and exclusive opinion of the
CEO and/or the Committee, have the opportunity to significantly impact the
annual operating success of the Company and/or its Affiliates.  Participants
will be selected to participate in the Plan at the beginning of or during the
Plan Year as set forth herein.  Participants will be notified in writing of
their selection to participate in the Plan each Plan Year.  This written
notification for all Participants, except Covered Employees, will be signed by
the CEO.  The Committee will determine the Plan participation of all Covered
Employees and the written notification to a Covered Employee will be signed by
the Chairman of the Committee.

 

(b)                                  Performance Objectives and Levels.  The
Performance Objectives shall be determined by the Committee for each Plan Year
and with respect to each Participant.  Performance Objectives shall consist of
one, all or a combination of the following:  Pro Forma EPS, Revenue, and Share
Price; provided, however, the Performance Objectives for Participants who are
not Covered Employees (or Participants who are Covered Employees but whose
remuneration, within the meaning of Section 162(m) of the Code, for the Fiscal
Year, in the determination of the Committee, is not expected to exceed one
million dollars ($1,000,000)) may include additional Performance Objectives in
the discretion of the Committee.  The weight to be given and Performance Levels
for each of the applicable

 

10

--------------------------------------------------------------------------------


 

Performance Objectives shall be determined by the Committee with respect to each
Participant.  The Committee may establish different Performance Objectives
and/or Levels for the Company, and for one or more Affiliates and may establish
different Performance Objectives and/or Levels for each Participant or group of
Participants.

 

(c)                                  Participant Awards.

 

(i)                                    Participant Award Criteria.  Each
Participant will be assigned a Maximum Award Percentage by the Committee.  The
Committee, in its sole and absolute discretion, may consider recommendations
made by the CEO as to individual Maximum Award Percentages for Participants
(other than the CEO).  The Participant’s Maximum Award Percentage, when
multiplied by the Participant’s Base Salary earned during the Plan Year,
represents the maximum Award payable to such Participant during such Plan Year
if all of the applicable Performance Objectives are met at the Maximum
Performance Level for each.  For each Plan Year, each Participant will be
notified of the Maximum Award Percentage applicable to him or her, the
applicable Performance Objectives, the weight to be given each Performance
Objective, the Performance Levels upon which each Performance Objective will be
assessed, and each of these items will be included in the written notification
described in subsection 3(a) above.

 

(ii)                                Form of Awards.  Awards may be paid and/or
granted, as applicable, in any combination of cash or, in lieu of cash, fully
vested stock options to purchase shares of the Company’s common stock (pursuant
to the Company’s Amended and Restated 1996 Equity Incentive Plan, any
subsequently adopted equity incentive plan, or as otherwise determined by the
Committee) with an exercise price equal to the fair market value of the
Company’s common stock on the date of grant of the option (unless a higher
exercise price is required by applicable law), or other stock grants as
determined by the Committee.  The Committee, in its sole and absolute
discretion, may determine the form of any Award at any time prior to the payment
and/or grant of such Award for any Plan Year.  The value of any stock options
granted in lieu of cash (and any other form of Award that requires application
of a valuation model) shall be determined in accordance with the Black-Scholes
valuation model. The Committee may (but need not) establish different forms of
Awards for each Participant or group of Participants.  The written notification
described in subsection 3(a) above may (but need not) include the form of any
Award that the Participant may earn upon achievement of the Applicable
Performance Objective(s) for such Plan Year (to the extent that the form of such
Award for such Plan Year has been determined by the Committee as of the date of
such written notification).

 

(d)                                  Special Rules for Covered Employees. 
Notwithstanding any provision of the Plan to the contrary, the Committee shall
establish Maximum Award Percentages, Performance Objectives, the weight to be
given each Performance Objective and the Performance Levels applicable to each
Performance Objective, and any other term necessary under the Plan to determine
the Awards for Covered Employees not later than ninety (90) days after the
beginning of each Fiscal Year, provided that at the time such Performance
Objectives are established, the satisfaction of such Performance Objectives is
not substantially certain to be satisfied.  Notwithstanding the foregoing, the
ninety (90) day requirement set forth in the preceding sentence shall not apply
in the case of a Covered Employee whose remuneration, within the meaning of
Section 162(m) of the Code, for the Fiscal Year, in the determination of the
Committee, is not expected to exceed one million dollars ($1,000,000).

 

(e)                                  Maximum Award Per Plan Year. 
Notwithstanding any provision of the Plan to the contrary, the maximum Award
payable under the Plan for any Plan Year to any Participant shall not exceed one
million dollars ($1,000,000).

 

11

--------------------------------------------------------------------------------


 

4.                                      Other Plan Provisions.

 

(a)                                  Performance Assessment.  Assessment of
actual performance and payout of Awards with respect to Revenue and Pro Forma
EPS will be subject to completion of the Year-end independent audit and
certification by the Committee that a Participant has met the applicable
Performance Objectives and other material terms of the Plan, and specifying the
Performance Level at which such Performance Objectives have been met.  The
certification by the Committee with respect to these Performance Objectives will
occur no later than December 15 of each year.  Assessment of actual performance
and payout of any Award with respect to Share Price will be subject to
certification by the Committee that a Participant has met the applicable
Performance Objective and any other material terms of the Plan, and specifying
the Performance Level at which such Performance Objective has been met.  The
certification by the Committee with respect to this Performance Objective shall
occur no later than five (5) business days after the end of the Plan Year.

 

(b)                                  Award Payment.  The Award earned, if any,
shall be paid and/or granted, as applicable, in the form of Award as determined
by the Committee and shall be paid and/or granted to the Participant (or the
Participant’s heirs in the case of death) within ten (10) business days
following the certification by the Committee.  Payroll and other taxes will be
withheld and/or reported as required by law.

 

(c)                                  Stockholder Approval.  Notwithstanding the
foregoing, for any Plan Year in which the Company desires a deduction pursuant
to Section 162(m) of the Code with respect to any portion of any Award earned by
any Covered Employee under the Plan during such Plan Year, no Award will be paid
to any Covered Employee under the Plan during such Plan Year until the
shareholders of the Company have approved the material terms of the Plan in
accordance with Section 162(m) of the Code and the requirements set forth in
subsection 3(d) have been fulfilled.  In addition, the material terms of the
Plan must again be approved by the shareholders of the Company no later than the
first shareholders’ meeting in the fifth year following the year in which the
shareholders previously approved the material terms of the Plan.

 

(d)                                  Employment.  In order to receive an Award
under the Plan, a Participant must be employed by the Company or an Affiliate on
the last day of the Plan Year, except as otherwise provided herein.  Selection
for participation in the Plan does not convey any employment rights on behalf of
any Participant.  Terms and conditions of Participants’ employment agreements
with the Company or its Affiliates addressing issues other than payment of bonus
or incentive compensation, if any, supersede the terms and conditions of the
Plan.

 

(e)                                  Termination.

 

(i)                                    Death, Permanent Disability, or
Retirement.  If Termination of a Participant occurs prior to the end of the Plan
Year by reason of the Participant’s death, Permanent Disability or Retirement
(excluding the Retirement of a Covered Employee), the Participant (or the
Participant’s heirs in the case of death) will be eligible to receive a pro-rata
Award based on the time employed as a Participant up to the date of such
Termination if the Performance Objectives and Performance Levels are achieved
for the entire Plan Year.  Participants who earn an Award on this basis will
receive payment on the same schedule as other Participants.  The formula used to
pro-rate the Awards shall be to adjust the applicable Award by a fraction, the
numerator of which is the number of days (or whole months) for the which the
Participant was employed as a Participant during the Plan Year and the
denominator of which is 365 (or 12).

 

12

--------------------------------------------------------------------------------


 

(ii)                                Other than Death, Permanent Disability, or
Retirement.  If Termination of a Participant occurs prior to the end of the Plan
Year for any reason other than the Participant’s death, Permanent Disability or
Retirement (whether voluntarily or involuntarily), the Participant will forfeit
the opportunity to earn an Award under the Plan, except as otherwise provided
for by the Committee; provided, however, that if Termination of a Covered
Employee occurs prior to the end of the Plan Year, such Covered Employee shall
not receive an Award at the discretion of the Committee or otherwise, except as
provided in the preceding paragraph.

 

(f)                                    Other Pro-Rata Awards.  Individuals who
have been hired and selected during the Plan Year for Plan participation and who
have served a minimum of nine (9) months as a Participant will be eligible to
receive a pro-rata Award based on the time employed as a Participant and the
Performance Objectives and Performance Levels achieved by such Participant for
the entire Plan Year, provided that the Participant is employed by the Company
or an Affiliate on the last day of the Plan Year and, in the case of a Covered
Employee, is selected for Plan participation on his or her date of hire.  The
Committee will establish the Maximum Award Percentage for individuals selected
for Plan participation during the Plan Year as soon as practicable after the
individuals are selected, but not later than fifteen (15) days after the
selection date.  The formula used to pro-rate the applicable Award by a
fraction, the numerator of which is the number of days (or whole months) for
which the individual was a Participant during the Plan Year and the denominator
of which is 365 (or 12).

 

Plan Administration.

 

(i)                                    Committee Discretion.  Responsibility for
decisions and/or recommendations regarding Plan administration are divided
between the CEO and the Committee.  Notwithstanding the foregoing, the Committee
retains final authority regarding all aspects of Plan administration, the
resolution of any disputes, and application of the Plan in any respect to a
Covered Employee including, but not limited to, the determination as to whether
a Participant’s Termination was for Cause.  The Committee may, without notice,
amend, suspend or terminate the Plan.

 

(ii)                                Discretionary Participation and Awards.  No
Employee has a claim or right to be a Participant in the Plan, to continue as a
Participant, or to be granted an Award under the Plan.  The Company and its
Affiliates are not obligated to give uniform treatment (e.g., Maximum Award
Percentages) to Employees or Participants under the Plan.

 

(g)                                 No Employment Rights.  Participation in the
Plan does not give an Employee the right to be retained in the employment of the
Company or its Affiliates, nor does it imply or confer any other employment
rights.  Nothing contained in the Plan will be construed to create a contract of
employment with any Participant.  The Company and its Affiliates reserve the
right to elect any person to its offices and remove Employees in any manner and
upon any basis permitted by law.

 

(h)                                 No Ownership Rights.  Nothing contained in
the Plan will be deemed to require the Company or its Affiliates to deposit,
invest or set aside amounts for the payment of any Awards.  Participation in the
Plan does not give a Participant any ownership, security, or other rights in any
assets of the Company or any of its Affiliates.

 

(i)                                    Withholding Tax.  The Company or an
Affiliate will deduct from all Awards paid under the Plan any taxes required by
law to be withheld.

 

(j)                                    Effective Date.  The Plan is effective as
of October 1, 2000, and will remain in effect until suspended or terminated by
the Committee.

 

13

--------------------------------------------------------------------------------


 

(k)                                Validity.  In the event any provision of the
Plan is held invalid, void, or unenforceable, the same will not affect, in any
respect whatsoever, the validity of any other provision of the Plan.

 

(l)                                    Applicable Law.  The Plan will be
governed by and construed in accordance with the laws of the State of
California.

 

EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in
Section 2.1(d)(iii) of the Employment Agreement dated (Month)       2002, to
which this form is attached, I,            , hereby furnish Tier Technologies,
Inc (“the Company”), with the following release and waiver (the “Release and
Waiver”).

 

I hereby release, and forever discharge the Companies, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and benefit plans, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims, including but not limited to those
claims relating to my employment and the termination of my employment; including
but not limited to, claims pursuant to any federal, state or local law relating
to employment, including, but not limited to, discrimination claims, claims
under any local statute governing discrimination, and the Federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), or claims for
wrongful termination, breach of the covenant of good faith, contract claims,
tort claims, and wage or benefit claims, including but not limited to, claims
for salary, bonuses, commissions, stock, stock options, vacation pay, fringe
benefits, severance pay or any form of compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code or any comparable statute under any other state, which
reads as follows:  “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.” I hereby expressly waive and relinquish all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to any claims I may have against the Companies.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an employee of the
Companies.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney prior to

 

14

--------------------------------------------------------------------------------


 

executing this Release and Waiver (although I may choose voluntarily not to do
so); and if I am over 40 years of age upon execution of this Release and Waiver:
(c) I have twenty-one (21) days from the date of termination of my employment
with the Company in which to consider this Release and Waiver (although I may
choose voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired.

 

 

Date:

 

 

By:

 

 

Print Name:

 

 

 

 

[g56621kkimage002.gif]

EXHIBIT C

 

 

NONDISCLOSURE and PROPRIETARY/CONFIDENTIAL INFORMATION/

NON-COMPETITION AGREEMENT

 

1.                                      Introduction:

 

This is an agreement between the employee named below, hereafter referred to as
Employee, in which the Employee agrees not to disclose trade secrets or other
Confidential Information belonging to TIER, hereafter referred to as TIER, and
in which Employee further agrees not to compete with TIER, as described below.

 

2.                                      Agreement:

 

In consideration of Employee’s association with TIER, Employee agrees to keep
all Confidential Information, as described below, including but not limited to
all trade secrets and/or confidential or proprietary information of TIER (and of
its customers, suppliers, and other third parties who entrust confidential
information to TIER) in strict confidence and to take all reasonable precautions
against accidental disclosure of the same.  This agreement encompasses all
Confidential Information and TIER trade secrets known to Employee as well as
Confidential Information and/or trade secrets known to Employee during his/her
tenure with TIER.  In addition, Employee agrees that he/she will not use the
Confidential Information or trade secrets of TIER, either directly or
indirectly, for any purposes except for the performance of the Employee
responsibilities in furtherance of TIER’s business, unless otherwise expressly
authorized in writing in advance.

 

3.                                      Confidential Information and Proprietary
Rights:

 

“Confidential Information” is any information, process, idea, or know-how that
is not generally known in the industry; that TIER considers confidential; that
gives TIER a competitive advantage; or that affects or relates to TIER, its
business, or its methods of operation, or which is confidential information of
third-party customers, contractors, or other parties and which is in the
possession of TIER.  Examples of Confidential Information include, but are not
limited to, the following:

 

•                                          Computer program listing, source
code, and object code.

•                                          Customer lists, marketing
information, financial information, business strategies, project information,
price lists, cost information, business forms, and financial records.

•                                          Product design, contents, formulas,
packaging, marketing, or anything related to the unique character or products or
TIER’s business.

 

Employee understands that the above list is intended to be illustrative rather
than comprehensive, and that other Confidential Information covered by the
Agreement may currently exist or arise in the future.  In the event that
Employee is not sure whether certain information is Confidential Information
within the scope of this Agreement, Employee will treat that information as
confidential unless informed in writing by TIER to the contrary.  In the event
of any dispute relating to use or disclosure of Confidential Information,
Employee agrees that he/she shall have the burden of proof in establishing that
the information was not confidential or that its disclosure was authorized. 
Employee understands and hereby agrees that any misappropriation, disclosure, or
misuse of Confidential Information as provided in this Agreement would cause
irreparable harm to TIER and to TIER’s business.  Employee agrees to surrender
to TIER all notes, records, and documentation in any form that was supplied to
Employee by TIER or was used, created, or controlled by Employee during his/her
association with TIER upon request by TIER, and in any event upon termination of

 

15

--------------------------------------------------------------------------------


 

Employee’s association with TIER.  The materials to be surrendered include all
materials whether in written or machine-readable form.  Employee agrees that
he/she shall not, by virtue of his/her association with TIER, acquire any rights
in any Confidential Information, good will, or other asset or property of TIER,
whether tangible or intangible, and whether or not created by Employee.  If any
such rights become vested in Employee by operation of laws or otherwise,
Employee agrees to assign the same to TIER without further consideration
immediately upon TIER’s request.

 

Employee understands and agrees a) that any and all of his/her work product
created, or in the process of being created, during hours Employee is performing
services for TIER and/or any and all of his/her work product created or in the
process of being created outside hours Employee is performing services for TIER,
but which are related to Confidential Information of TIER, defined above, is and
shall remain the property of TIER, b) that all proprietary rights therein shall
be held by TIER, and c) that Employee shall assist in all reasonable efforts to
protect such rights for TIER, to transfer such rights to TIER, and to verify
that such rights are owned by TIER.

 

Confidential Information shall not be deemed to include the following:  (i)
information that becomes available to the public other than through breach of
this Agreement; or (ii) information that is lawfully received by Employee from a
third party without misappropriation or breach of this Agreement.

 

4.                                      Non-Competition Agreement:

 

Because it would be extremely difficult for Employee, in light of the special,
unusual, and unique services he/she performed for TIER (“Special Services”) and
his/her access to TIER’s Confidential Information, to compete fairly against
TIER, and because it would be impossible for TIER to determine whether any such
prospective competition was in fact unfairly based on said Special Services
and/or Confidential Information, and because TIER has a legitimate and
compelling business need against such unfair competition, Employee agrees that,
without the prior written permission of TIER’s President or CEO, for a period of
six (6) months after Employee’s date of termination from TIER he shall not be
employed as an independent consultant, employee of another firm, or employee of
the client with respect to any account(s) that the Employee worked or sold on
behalf of TIER, provided however, that such limitation shall apply only to
accounts that the employee worked or sold within the six (6) months immediately
preceding the date of Employee’s termination from TIER. In addition, Employee
agrees TIER has invested substantial time and effort in assembling its present
staff of personnel.  For the same reasons expressed above, Employee further
agrees that, for a period of six (6) months following the termination of his/her
employment, Employee shall not solicit or otherwise induce employees of TIER to
become employed by Employee or by a business with which Employee is affiliated;
nor will Employee solicit or induce members of TIER to leave TIER.

 

5.                                      Remedies:

 

TIER shall have all rights and remedies under the Uniform Trade Secret Act
(California Civil Code Section 3426 et seq.) and Business & Professions Code
Section 17200 et seq., in addition to all other rights, damages, and remedies
that the law and/or equity may provide.  TIER’s customers, clients, and other
third parties who have entrusted TIER with Confidential Information are intended
third-party beneficiaries of this Agreement, and may enforce it for their
benefit.

 

6.                                      Attorneys’ Fees:

 

If any arbitration or other action arises relating to this Agreement, the
prevailing party shall be entitled to recover all costs, expenses, and
reasonable attorneys’ fees incurred, specifically including expert witness fees.

 

7.                                      Duration and Effect:

 

This Agreement is considered by both parties to be a binding contract, and shall
remain in effect throughout the period of association between Employee and TIER
and for one (1) year following the termination of association, except that the
obligations set forth in Paragraph 2 shall survive termination of this
Agreement.  Should any provision of this Agreement be held to be invalid, void,
or unenforceable, the remaining provisions of this Agreement shall be unaffected
and shall continue in full force and effect, and such invalid, void, or
unenforceable provisions shall be deemed not to be a part of this Agreement.  If
any court or other decision-making body determines that the term or area of any
covenant herein is too long or too broad to be enforceable, the term and/or area
shall be automatically amended to come within a reasonable and enforceable term
and/or area.

 

8.                                      Applicable Law and Agreement to
Arbitrate:

 

This Agreement shall be construed under the law of the State of California,
without giving any effect to conflict of law principles.  The parties hereto
agree that any controversy or claim arising out of or relating to this contract,
or the breach thereof, shall be settled by binding arbitration by one (1)
arbitrator, administered by the American Arbitration Association under its then
applicable rules, and that judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  Employee hereby
knowingly waives his/her right to a jury trial.

 

Execution:

 

16

--------------------------------------------------------------------------------


 

This Agreement is executed this          day of                               .

                                                                                month/year

 

 

 

 

 

Employee Signature

 

Date

 

 

 

 

 

 

Please PRINT name here

 

 

 

17

--------------------------------------------------------------------------------